*103Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
La mayoría de los integrantes de este Tribunal entien-den que la prohibición sobre presentación de demandas en daños y perjuicios de hijos contra sus padres, establecida en el Art. 1810A del Código Civil(1) incluye a los abuelos con relación a acciones de esa naturaleza presentadas por sus nietos en contra suya. Respetuosamente disentimos del criterio mayoritario. Somos de la opinión que tal crite-rio debería ser la política pública adoptada en Puerto Rico. No obstante, consideramos que de la interpretación de la letra y el historial legislativo de la Ley Núm. 193 de 6 de septiembre de 1996,(2) no surge que la intención del legis-lador contemplara el extender dicha protección a los abuelos.
I
El menor Juan Ángel Ramírez Alonso sufrió la mordida de un perro propiedad de su abuelo, aquí peticionario, cuando tenía dos (2) años y tres (3) meses de edad. El me-nor se encontraba de visita en la casa de sus abuelos pa-ternos cuando ocurrió el incidente el 18 de octubre de 1986. Este hecho fue aceptado por los aquí peticionarios en su contestación a la demanda.(3)
El 30 de diciembre de 1998 la demandante de autos, Sra. Graciela Alonso García, madre del menor, presentó una demanda contra los abuelos paternos de éste, el señor José B. Ramírez Acosta, su esposa, la señora Aurora Elisa *104Tió Nazario, y la sociedad legal de gananciales compuesta por ambos.(4) Dicha demanda se presentó en representa-ción del referido menor. En ella se solicitó la compensación por los daños sufridos por el menor como consecuencia de la mordida del perro.(5) La parte aquí peticionaria presentó su contestación a la demanda el 21 de abril de 1999,(6) en la que aceptaron la ocurrencia del incidente y que el niño fue llevado luego de éste al Hospital de la Concepción en el Municipio de San Germán, por motivo de las heridas en la cara que sufrió a consecuencia de la mordida.
El niño no vivía con sus abuelos paternos al momento del incidente, sino que estaba de visita en su casa, ubicada en Lajas. La residencia del menor estaba establecida en San Juan con sus padres. En 1995 el matrimonio de los padres se disolvió y el menor pasó a residir desde entonces con su madre, aquí recurrida. El 7 de junio de 1999 la parte demandante de autos, aquí recurrida, presentó un escrito titulado “Moción solicitando que se dicte sentencia sumaria y se señale vista de daños”, alegando que al niño no se le puede imputar responsabilidad por la mordida del perro, debido a su tierna edad, y que los abuelos no están cobijados por la inmunidad que establece el Código Civil de Puerto Rico en su Art. 1810A, 31 L.P.R.A. see. 5150.(7) La parte aquí peticionaria presentó su oposición a dicho es-crito el 17 de agosto de 1999, alegando, entre otras cosas, que no procedía que se dictara sentencia sumaria porque los abuelos están protegidos por la inmunidad contra de-mandas de daños y perjuicios presentadas por sus nietos, al igual que lo están los padres en cuanto a las acciones similares presentadas por sus hijos.(8)
El Tribunal de Primera Instancia dictó sentencia suma-*105na parcial el 31 de enero de 2000, declarando con lugar la demanda presentada por la parte aquí recurrida.(9) Luego de que el Tribunal de Primera Instancia declaró no ha lu-gar su solicitud de reconsideración y de determinaciones de hechos adicionales, la parte aquí peticionaria recurrió, me-diante un recurso de apelación, ante el Tribunal de Cir-cuito de Apelaciones el 29 de marzo de 2000.(10) Ese foro apelativo intermedio confirmó la determinación del tribunal a quo, mediante sentencia emitida el 24 de mayo de 2001, archivada en autos copia de su notificación el 31 de mayo del mismo año.(11)
Inconformes con dicha determinación, los aquí peticio-narios recurren ante nos mediante un recurso de certio-rari, señalando, en síntesis, que erró el Tribunal de Cir-cuito de Apelaciones: (1) al no considerar al menor como poseedor del perro, por formar parte del núcleo familiar de los demandados de autos, y (2) por no aplicar la inmunidad concedida por el Art. 1810A del Código Civil, supra, a los abuelos del menor. (12) Estando debidamente perfeccionado el recurso, pasamos a considerarlo en los méritos.
HH HH
Nuestro disenso no niega —por el contrario, afirma— la razonabilidad y justicia de lo pautado por la mayoría de los integrantes de este Tribunal hoy. Como mencionáramos anteriormente, consideramos, en nuestro fuero interno, que la norma que pretende hoy formular este Tribunal de-bería ser la política pública vigente en Puerto Rico. Reco-nocemos que se ajusta a la realidad cultural de nuestra sociedad, en la cual los abuelos generalmente forman parte *106de la familia y, en muchos casos, participan activamente de la crianza de sus nietos.
No obstante, muy respetuosamente, somos del criterio de que estamos impedidos de formular política pública so-bre ese asunto. Bajo nuestro sistema de separación de po-deres, esa función le corresponde a las otras dos ramas del Gobierno. La separación de poderes forma parte integral de nuestra democracia constitucional. Nuestro deber, den-tro de la forma republicana de nuestro Gobierno, se cir-cunscribe a interpretar la ley y despejar las lagunas que existan en ella, utilizando como guía la intención del legislador. En Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996), nos expresamos al respecto de la manera si-guiente:
Además, nos señala R.E. Bernier y J.A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes [en] Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299, que “[b]ajo un sistema de separación de poderes como el que funciona en Puerto Rico, la Asamblea Legislativa tiene la fa-cultad de aprobar las leyes. El Poder Judicial ejercitado por los tribunales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obli-gados a respetar la voluntad legislativa aunque los magistra-dos discrepen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable”.
Es norma reiterada de hermenéutica que la letra clara de una ley es la mejor expresión de su espíritu.(13) A esos efectos, el Art. 14 del Código Civil de Puerto Rico(14) dis-pone que “[c]uando la ley es clara [y] libre de toda ambi-*107güedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Este precepto estatutario reconoce que la ley está sujeta a ser interpretada, pero limita la interpretación a lo que surja del texto claro de ella.
El Art. 18 del Código Civil de Puerto Rico(15) reconoce que el espíritu de la ley, reflejado en la intención legisla-tiva, es la mejor herramienta para encontrar el verdadero sentido de una ley. Como mencionáramos anteriormente, el ejercicio de la interpretación estatutaria está limitado por varias reglas de deferencia y abstención de parte de la Rama Judicial. El tribunal tiene que buscar la voluntad del legislador.(16) El espíritu de la ley juega un papel fundamental en la interpretación judicial de un estatuto. La intención del legislador al aprobar una ley es tan impor-tante que hemos establecido que si la letra clara de una ley está en contraposición con su espíritu, claramente estable-cida en el historial legislativo, prevalecerá este último.(17) Por otro lado, hemos resuelto que la función de los tribu-nales es la de interpretar la ley y no juzgar la sabiduría del legislador al aprobarla.(18)
En el caso de Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 521 (1954), expresamos:
El juez es un intérprete, y no un creador. Su facultad de inter-pretación adquiere relevancia cuando del estatuto surgen va-rios significados probables que suministren un margen ade-cuado para selección judicial, pero si el lenguaje es tan inequívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina judicial requiere la aplicación de la voluntad legislativa.
Siguiendo esta misma línea, nos expresamos en el caso *108Meléndez v. Tribunal Superior, 90 D.P.R. 656, 661-662 (1964), de la manera siguiente:
En Parrilla v. Loíza Sugar Company, 49 D.P.R. 597, 600 (1936), expusimos que “La regla de estricta hermenéutica no exige ni puede justificar que se elimine mediante legislación judicial cualquier parte de una ley, no importa cuál pueda ser la opinión del tribunal respecto a la conveniencia de la misma”. Creemos justificado añadir que cuando los términos de un estatuto son claros y susceptibles de una interpretación inequívoca según el significado común y corriente de sus pala-bras y su construcción gramatical, bajo la misma regla tam-poco debemos intercalar palabras ni suplir omisiones al inter-pretario [sic].
El principio de deferencia a la voluntad legislativa es tal que se ha resuelto que una omisión por inadvertencia del legislador no puede ser curada mediante fíat judicial. La doctrina del casus omissus, adoptada por esta Curia en el caso Andrades v. Pizza Hut Mgt. Corp., 140 D.P.R. 950 (1996), nos lo impide. En ese caso(19) nos expresamos de la manera siguiente, citando a Bernier y Cuevas Segarra:
“Es una regla de hermenéutica legal que las omisiones del legislador no pueden ser curadas por los tribunales. Esa es la regla general tal como es expuesta corrientemente por los tribunales y se refiere a los casos en que el lenguaje del estatuto ha omitido algo que tampoco está dentro del propósito del mismo, pero que es claro de su lectura integral que fue omitido por inadvertencia. La razón de la regla es que el tribunal sólo interpreta y no legisla. ...(20)
La regla se ha expresado en la siguiente forma: Al interpre-tar un estatuto, la intención legislativa debe ser buscada en el lenguaje usado en él con la ayuda que permiten las reglas de hermenéutica legal. Pero un lenguaje nuevo o una disposición enteramente nueva no se puede leer en el estatuto para darle un significado que no está incluido en él. Aunque el tribunal puede interpretar frases oscuras y dudosas para darle efecto a la presunta intención del legislador y llevar a cabo los propó-sitos de la ley; no se puede por interpretación curar un casus *109omissus, no importa lo justo y deseable que pueda parecer. Meléndez v. Tribunal Superior, 90 D.P.R. 656, 662 (1964) (Ramírez).” (Énfasis nuestro.)
rH HH hH
Utilizando las reglas de hermenéutica antes esbozadas, pasemos a interpretar el Art. 1810A del Código Civil, supra.
Entendemos, muy respetuosamente, que la letra de dicho Art. 1810A, supra, es clara:
Ningún hijo podrá demandar a sus padres en acciones civi-les en daños y peijuicios cuando se afecte la unidad familiar, la institución de la patria potestad y las relaciones paterno-filiales. Disponiéndose, que dicha prohibición no será absoluta y podrá ejercitarse la acción en daños y perjuicios cuando no haya unidad familiar que proteger, ni relaciones paterno-filiales que conservar.
La disposición estatutaria pretende prohibir sólo las de-mandas de hijos contra padres para proteger la institución del núcleo familiar y la institución de la patria potestad, así como las relaciones paterno-filiales. Del historial legis-lativo no se desprende que haya mediado intención del le-gislador de extender esa inmunidad a otros miembros de la familia, como serían los abuelos. De hecho, el debate que surgió durante el proceso legislativo sobre esta medida giró solamente en torno a si esta disposición autorizaba o no las demandas de hijos en contra de sus padres por los daños que le pueden ocasionar al negarse a reconocerlos. En el descargo de nuestro ministerio de intérprete de la voluntad del legislador, muy respetuosamente creo que estamos im-pedidos de concluir en la dirección que se dirige la mayoría. Si bien es cierto que hay que interpretar las leyes de manera que produzcan resultados justos y coherentes, no es menos cierto que al ejercer ese ministerio tenemos que ajustarnos a la búsqueda de la intención del Poder *110Legislativo en su ejercicio de formular la política pública del Estado.
Las reglas de hermenéutica legal existen para asistir a los tribunales en la interpretación de los estatutos. Es fun-ción exclusiva de la Asamblea Legislativa el formular la política pública del Estado, mediante la aprobación de esos estatutos. El Poder Judicial, dentro de nuestro sistema re-publicano de gobierno, existe para interpretar la ley. Esta-mos impedidos de formular la política pública. Aun en ca-sos como el presente, en el que nos parece que la política pública debería ser lo que pauta este Tribunal, no nos co-rresponde a nosotros ese ejercicio.
IV
Por los fundamentos antes expuestos, confirmaríamos la sentencia dictada por el Tribunal de Circuito de Apela-ciones, que, a su vez, confirmó la emitida por el Tribunal de Primera Instancia.

(1) 31 L.P.R.A. see. 5150.


(2) íd.


(3) Recurso de Certiorari, Apéndice, Exhibit H, págs. 51-54.


(4) Recurso de Certiorari, Apéndice, Exhibit G, págs. 43-50.


(5) Id.


(6) Recurso de Certiorari, Apéndice, Exhibit H, pág. 51.


(7) Recurso de Certiorari, Apéndice, Exhibit I, pág. 55.


(8) Recurso de Certiorari, Apéndice, Exhibit J, pág. 67.


(9) Recurso de Certiorari, Apéndice, Exhibit A, pág. 23.


(10) Recurso de certiorari, Apéndice, pág. 1.


(11) íd., págs. 86-94.


(12) Véase el recurso de Certiorari, pág. 7.


(13) Santiago v. Supte. Policía de P.R., 151 D.P.R. 511 (2000); Alejandro Rivera v. E.LA., 140 D.P.R. 538, 545 (1996); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).


(14) 31 L.P.R.A. sec. 14.


(15) 31 L.P.R.A. sec. 18.


(16) Alejandro Rivera v. E.L.A., supra.


(17) Figueroa v. Díaz, 75 D.P.R. 163 (1953).


(18) Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).


(19) Andrades v. Pizza Hut Mgt. Corp., 140 D.P.R. 950, 957 (1996).


(20) R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 43, pág. 311.